In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-173 CR

____________________


RUTH M. JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court  
Jefferson County, Texas

Trial Cause No. 98885 




MEMORANDUM OPINION
	We have before the Court a request from the appellant, Ruth M. Johnson, to dismiss
her appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by appellant
personally and joined by counsel of record.  No opinion has issued in this appeal.  The
motion is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED. 
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Opinion Delivered June 25, 2008
Do not publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.